Motion of state to require Cuyahoga court of appeals to certify record. Docketed November 15, 1924. State obtained judgment in Cleveland municipal court finding the defendant guilty of engaging in business of purchasing salaries at a charge or rate of interest in excess of 8% per annum without license in violation of 6346-1. Mehaffy is manager and agent of the American Finance Co. which by instrument in writing purchased of. employes an undivided interest in their wages earned during a fixed period. In one particular case cited in the brief $25 was paid to an employe who assigned $27.50 of his next pay which was due within two weeks after sale was made.
Mehaffy prosecuted error and court of appeals reversed judgment below holding that the statute did not apply to the business .of purchasing salaries but of purchasing loans on salaries and that the language “a rate or charge in excess of 8% per annum” had no reference to purchasing of salaries.
The questions involved in this case are:
(1) Whether the Supreme Court will entertain appellate jurisdiction in a misdemeanor ease and
(2) Whether 6346-1 is to_ be construed as applying to purchasing salaries or wage earnings at a charge or rate in excess of 8% per annum or whether the interpretation of court of appeals that the statute applies to purchasing of loans on sale is correct.